Case 4:20-cv-10033-SDD-APP ECF No. 11 filed 05/21/20   PageID.133   Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MICHIGAN PROTECTION AND
ADVOCACY SERVICE, INC.,

           Plaintiff,                    Case No. 4:20-CV-10033-SDD-
                                         APP
v.
                                         Hon. Stephanie Dawkins Davis
HENRY FORD HEALTH
SYSTEM, HENRY FORD
MACOMB HOSPITAL
CORPORATION and HENRY
FORD WYANDOTTE HOSPITAL
CORPORATION,

           Defendants.


                         JOINT STATUS REPORT



 Simon Zagata (P83162)                  Thomas M. Schehr (P54391)
 Michigan Protection and Advocacy       Dykema Gossett PLLC
 Service, Inc.                          Attorney for Defendant
 Attorney for Plaintiff                 400 Renaissance Center, 37th Floor
 4095 Legacy Parkway, Suite 500         Detroit, MI 48243
 Lansing, MI 48911                      (313) 568-6800
 (517) 487-1755                         tschehr@dykema.com
 szagata@mpas.org
Case 4:20-cv-10033-SDD-APP ECF No. 11 filed 05/21/20     PageID.134   Page 2 of 6




      A Rule 16 Scheduling Conference is scheduled for Thursday, May 28,

2020 at 12:00 p.m. before the Hon. Stephanie Dawkins Davis. Appearing for

the parties as counsel will be:

            Simon Zagata on behalf of Plaintiff.

            Thomas M. Schehr on behalf of Defendants.

      1)    Jurisdiction: The basis for the Court’s jurisdiction is: Jurisdiction
            is vested in this Court pursuant to 28 U.S.C. § 1331.

      2)    Jury or Non-Jury: Plaintiff has demanded a non-jury trial.

      3)    Judicial Availability: The parties do not agree to have a United
            States Magistrate Judge conduct any and all further proceedings
            in the case, including trial, and to order the entry of final
            judgment.

      4)    Geographic Transfer: Not advised by the parties.

      5)    Statement of the Case: This case involves:

            Plaintiff’s Statement: Plaintiff is claiming Defendants, Henry
            Ford Health System, Henry Ford Macomb Hospital Corporation
            and Henry Ford Wyandotte Hospital Corporation failed to
            properly respond to Plaintiff’s request for documents.

            Plaintiff, Michigan Protection nad Advocacy Service, Inc. (MPAS)
            is the designated protection & advocacy (P&A) organization for
            Michigan. As the designated P&A, MPAS has responsibilities
            delineated by federal law. One of those responsibilities is
            investigation of alleged incidents of abuse and/or neglect of
            people with disabilities, including people with mental illness. To
            fulfill this obligation, federal law grants MPAS the right to access
            a wide range of documents and records upon request.

            On or about October 19, 2019, MPAS received three psychiatric
            notification of death reports from the Michigan Department of


                                       2
Case 4:20-cv-10033-SDD-APP ECF No. 11 filed 05/21/20   PageID.135   Page 3 of 6




           Licensing and Regulatory Affairs. The reports detailed the deaths
           of individuals served by Defendants. Based on those reports,
           MPAS opened an investigation.

           To complete its investigation, MPAS sent requests for records to
           Defendants, Henry Ford Wyandotte and Henry Ford Macomb.
           The requests asked for a wide variety of documents. Defendants
           acknowledged Plaintiff has duties under federal law and a right
           to access some of the requested records. Defendants partially
           responded to the requests, providing MPAS with medical
           records. However, Defendants withheld root cause analysis,
           peer review and Office of Recipient Rights (ORR) records that
           MPAS requested.

           Plaintiff alleges that Defendants are obligated to provide the
           withheld root cause analysis, peer review and ORR records
           under federal law. Defendants hold that the documents are
           confidential and not subject to disclosure.

           Defendants’ Statement: Defendant long ago produced all
           medical records to which Plaintiff is entitled regarding the three
           patients at issue. Plaintiff has no right to any additional
           information and does not need anything more to fulfill its
           investigative role. Plaintiff’s request for peer review records is
           improper because Defendant is precluded from disclosing them
           under the law. See, e.g., MCL 333.21515, MCL 333.20175, and
           Feyz v. Mercy Memorial Hosp., 475 Mich. 663, 681 n.2; 719
           N.W.2d 1 (2006), where the Michigan Supreme Court stated:

           Peer review records have thus been fully protected from
           disclosure even to the Attorney General when conducting a
           criminal investigation. [Attorney General v. Bruce, 422 Mich.
           157, 168-70]; In re Investigation of Lieberman, 250 Mich. App.
           381 (2002). Moreover, these nondisclosure protections apply
           regardless of the claim asserted by the party seeking the records.
           Manzo v. Petrella, 261 Mich. App. 705, 715; 683 N.W.2d 699
           (2004).Pendent State Claims: This case does not include
           pendent state claims.




                                     3
Case 4:20-cv-10033-SDD-APP ECF No. 11 filed 05/21/20   PageID.136   Page 4 of 6




      6)    Joinder of Parties and Amendment of Pleadings: Joinder of
            parties will be completed and all motions to amend the pleadings
            will be filed by July 15, 2020.

      7)    Disclosures and Exchanges:

            (i)   Fed. R. Civ. P. 26(a)(1) requires initial disclosures unless
                  the court orders otherwise. The parties propose the
                  following schedule for Rule 26(a)(1) disclosures:

                  Plaintiff and Defendants agree that Rule 26(a)(1)
                  disclosures are not necessary in this case, as the issues
                  are purely legal in nature.

      8)    Discovery: The parties agree that the issues in this case are legal
            in nature and will not require discovery, as the case centers on
            production of documents.

            In the unanticipated event that discovery is necessary, it will be
            completed by August 15, 2020.


      9)    Disclosure or Discovery of Electronically Stored Information: It is
            not anticipated that disclosure or discovery of ESI will be
            necessary in this case. If it becomes necessary, the parties will
            discuss the production of electronically stored information and
            agree that they will confer in good faith to determine an
            appropriate protocol for the exchange of any ESI. All reasonable
            steps will be taken to preserve electronically stored information.

      10)   Assertion of Claims of Privilege or Work-Product Immunity After
            Production: The parties agree to deal with claims of privilege or
            work-product immunity in the manner set forth in Fed. R. Civ. P.
            26(b)(5).

      11)   Motions: The parties acknowledge that E.D. Mich. L.Civ.R. 7.1(a)
            requires the moving party to ascertain whether the motion will be
            opposed. All motions shall affirmatively state the efforts of the
            moving party to comply with the obligation created by Rule
            7.1(a).


                                      4
Case 4:20-cv-10033-SDD-APP ECF No. 11 filed 05/21/20    PageID.137   Page 5 of 6




            The following dispositive motions are contemplated by each
            party:

            Plaintiff: Motion for Summary Judgment and Permanent
            Injunction

            Defendants: Motion for Summary Judgment

            The deadline for dispositive motions will be September 15, 2020.

      12)   Alternative Dispute Resolution: The parties do not recommend
            that this case be submitted to alternative dispute resolution at
            this time.

      13)   Length of Trial: Counsel estimates the trial will last approximately
            1 day total, allocated as follows: 1/2 day for Plaintiff's case,
            1/2 day for Defendants’ case.

      14)   Prospects of Settlement: The status of settlement negotiations
            is:

            The parties have discussed settlement. It is unclear whether
            those efforts will be successful at this point.

      15)   Other: Set forth any special characteristics that may warrant
            extended discovery, accelerated disposition by motion, or other
            factors relevant to the case.

            ▪     Accelerated disposition by motion is warranted in this case
                  as the issues are ones of legal interpretation and not
                  factual disputes.




                                       5
Case 4:20-cv-10033-SDD-APP ECF No. 11 filed 05/21/20   PageID.138   Page 6 of 6




                                         Respectfully Submitted:


Dated: May 21, 2020                      Dated: May 21, 2020

 s/Simon Zagata                          s/Thomas M. Schehr

 Simon Zagata (P83162)                   Thomas M. Schehr (P54391)
 MICHIGAN PROTECTION &                   DYKEMA GOSSETT PLLC
 ADVOCACY SERVICE, INC.                  Attorney for Defendant
 Attorney for Plaintiff                  400 Renaissance Center, 37th Floor
 4095 Legacy Parkway, Suite 500          Detroit, MI 48243
 Lansing, MI 48911                       (313) 568-6800
 (517) 487-1755                          tschehr@dykema.com
 szagata@mpas.org




                                     6
